Title: To George Washington from Nathanael Greene, 26 September 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp at Tappan Sept. 26 1780
                        
                        Your Excellencys letter dated at Robinsons House 7 oClock last Evening came to hand 1/4 past three this
                            morning. Before the receipt of which I had put the first Pennsylvania brigade in motion; and put the whole army under
                            Marching orders, in consequence of a letter I received from Col. Hambleton dated at Verplanks Point. As the first brigade
                            had marched, I thought it most advisable to let the Second follow it, rather than break a division in the left Wing. The
                            Troops marched with out their baggage which is to follow them this morning. The rest of the Army is in perfect readiness
                            to move at the shortest notice.
                        I beg leave to congratulate your Excellency on the happy discovery; but am struck with astonishment at the
                            horid treason.
                        The plot being laid open I think the Enemy will be altogether disconcerted for some days to come; and give
                            you full time to make such dispositions for the better security of West Point as you may think necessary. I am with great
                            respect your Excellencys Most Obedt humble Ser.
                        
                            N. Greene
                        
                    